[Cite as State v. Oliver, 2016-Ohio-3016.]


                            STATE OF OHIO, MAHONING COUNTY

                                   IN THE COURT OF APPEALS

                                         SEVENTH DISTRICT

STATE OF OHIO                                     )
                                                  )
        PLAINTIFF-APPELLEE                        )
                                                  )
V.                                                )         CASE NO. 15 MA 0097
                                                  )
DWAYNE A. OLIVER                                  )              OPINION
                                                  )               AND
        DEFENDANT-APPELLANT                       )          JUDGMENT ENTRY

CHARACTER OF PROCEEDINGS:                         Motion for Reconsideration

JUDGMENT:                                         Denied.

APPEARANCES:
For Plaintiff-Appellee                            Attorney Paul Gains
                                                  Mahoning County Prosecutor
                                                  Attorney Ralph Rivera
                                                  Assistant Prosecutor
                                                  21 West Boardman Street, 6th Floor
                                                  Youngstown, Ohio 44503

For Defendant-Appellant                           Dwayne Oliver, Pro-Se
                                                  Inmate No. 53486060
                                                  P.O. Box 10
                                                  Lisbon, Ohio 44432




JUDGES:

Hon. Mary DeGenaro
Hon. Gene Donofrio
Hon. Cheryl L. Waite


                                                  Dated: May 16, 2016
[Cite as State v. Oliver, 2016-Ohio-3016.]
PER CURIAM.

        {¶1}     On March 24, 2016, this Court denied Appellant Dwayne Oliver's first
motion for reconsideration from his direct appeal as untimely. State v. Oliver, 7th Dist. 15
MA 97, 2016-Ohio-1250. On April 13, 2016, Oliver filed a "Motion to File Delayed Motion
for Reconsideration Based on Good Cause" and a "Motion of Reconsideration of Opinion
and Judgment Entered on March 24, 2016."
        {¶2}     "A motion for reconsideration can be entertained even though it was filed
beyond the ten-day limitation provided for by the rule if the motion raises an issue of
sufficient importance to warrant entertaining it beyond the ten-day limit." State v. Dew,
7th Dist. No. 08MA62, 2014-Ohio-4042, ¶ 7. Oliver contends that he mailed his motion to
the clerk on January 7, 2016, but has no understanding as to how or why the clerk did
not file it until January 19, 2016.
        {¶3}     Oliver contends that he has raised an issue of sufficient importance to
justify entertaining his motion for reconsideration beyond the ten day time limit. However,
a review of his motions demonstrate that he continues to argue the same assignments of
error that he raised in his direct appeal. The purpose of reconsideration is not to reargue
one's appeal based on dissatisfaction with the logic used and conclusions reached by an
appellate court. Victory White Metal Co. v. N.P. Motel Syst. Inc., 7th Dist. 04 MA 245,
2005-Ohio-3828, ¶ 2.
        {¶4}     Because Oliver has failed to meet the requisite time frame and failed to
raise a sufficiently important issue, his delayed motion for reconsideration is hereby
denied, as is his request for reconsideration of this Court's March 24, 2016 decision.



DeGenaro, J., concurs.

Donofrio, P. J., concurs.

Waite, J., concurs.